Title: From John Adams to Philip Mazzei, 18 January 1781
From: Adams, John
To: Mazzei, Philip



Amsterdam Jan. 18. 1781
Dear Sir

I yesterday received yours of the 19 of October. Sometime Since I received the other of the 19th. of August. Both went to Paris and I being here, Mr. Dana and Mr. Thaxter forwarded, their Inclosures, according to my desire, but I am not able to say in what Vessel.
In Consequence of Mr. Laurens’s Misfortune, I am ordered to reside in Holland for the present, and should be glad to be informed by you, whether it is probable, that any Money might be borrowed in Italy for the United States, by the Authority of Congress.
Your Letter for Governor Jefferson I sent with my Dispatches in the time of it, but I am not able to say by what Vessell.
The English are in a fair Way to have Ennemies enough. They dont love their Ennemies like good Christians, but they love to have Ennemies, and I think their Passion will be abundantly gratified. The Dutch are already added to the French, Spaniards, and Americans, and it is likely that the Russians, Sweeds and Danes will Soon increase the List. Will the English make a great Figure in the Contest?

I am &c.

